 



EXHIBIT 10.8

Imation Corp. 2000 Stock Incentive Plan,
as Amended February 6, 2003

Amendment to Restricted Stock Award Agreement

     This RESTRICTED STOCK AWARD AGREEMENT AMENDMENT (the “Amendment”) effective
as of May ___, 2005 between Imation Corp., a Delaware corporation (the
“Company”), and «Name», an employee of the Company or one of its Affiliates (the
“Participant”).

     WHEREAS, pursuant to a Restricted Stock Award Agreement effective as of
«Name» (the “Agreement”), the Company granted to Participant a restricted stock
award (the “Restricted Stock Award”) of «Name» («Name») shares (the “Shares”) of
the Company’s common stock, par value $.01 per share, subject to the terms and
conditions set forth in the Agreement and in accordance with the terms and
conditions of the Imation Corp. 2000 Stock Incentive Plan, as Amended
February 6, 2003 (the “Plan”).

     WHEREAS, Section 3 of the Plan provides that the committee administering
the Plan (the “Committee”) has full power and authority, subject to the express
provisions of the Plan and applicable law, to amend the terms and conditions of
any award granted under the Plan.

     WHEREAS, pursuant to Section 3 of the Plan, the Committee has determined to
amend the Agreement to provide that the Shares will vest upon certain events
following a change of control of the Company.

     NOW THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Participant
hereby agree to amend the Agreement as follows:

Section 1. Section 3 of the Agreement is hereby amended in its entirety to read
as follows:

     3. Vesting; Forfeiture.

     (a) Vesting. Subject to the terms and conditions of this Agreement, and
except as otherwise provided in Section 3(c) hereof, twenty five percent (25%)
of the Shares shall vest, and the restrictions with respect to the Shares shall
lapse, on each of the first, second, third and fourth anniversaries of the
Effective Date if the Participant remains continuously employed by the Company
or an Affiliate of the Company until such respective vesting dates.

 



--------------------------------------------------------------------------------



 



     (b) Forfeiture. Except as otherwise provided in Section 3(c) hereof, if the
Participant ceases to be employed by the Company and all Affiliates of the
Company for any reason prior to the vesting of the Shares pursuant to Section
3(a) hereof, Participant’s rights to all of the unvested Shares shall be
immediately and irrevocably forfeited, including the right to vote such Shares
and the right to receive dividends on such Shares.

     (c) Change of Control. Notwithstanding the vesting and forfeiture
provisions contained in Sections 3(a) and 3(b) hereof, but subject to the other
terms and conditions set forth in this Agreement, in the event the Participant
shall cease to be employed by the Company or an Affiliate for any reason other
than death, Disability or Termination for Cause within two (2) years following a
Change of Control, the Participant shall become immediately vested in all of the
Shares, and the restrictions with respect to the Shares shall lapse, as of the
date of such termination of employment. In the event that the provisions of this
Section 3(c) result in “payments” that are finally and conclusively determined
by a court or Internal Revenue Service proceeding to be subject to the excise
tax imposed by Section 4999 of the Code, and the Participant has not received
any additional cash payment from the Company relating thereto under the
provisions of Section 6 of the Severance Agreement between the Company and the
Participant (the “Severance Agreement”), the Company shall pay to the
Participant an additional amount such that the net amount retained by the
Participant following realization of all compensation under the Plan that
resulted in such “payments,” after allowing for the amount of such excise tax
and any additional federal, state and local income and employment taxes paid on
the additional amount, shall be equal to the net amount that would otherwise
have been retained by the Participant if there were no excise tax imposed by
Section 4999 of the Code. If the Participant receives any additional cash
payment from the Company under Section 6 of the Severance Agreement, the
foregoing sentence shall be of no force or effect and the provisions of the
Severance Agreement shall be deemed to supersede the foregoing sentence in its
entirety.

     (d) Early Vesting. Except as provided in Section 3(c) hereof or unless
otherwise determined by the Committee in its sole discretion, and
notwithstanding any provisions contained in the Severance Agreement, in no event
will any of the Shares vest prior to their respective vesting dates set forth in
Section 3(a) hereof. Without limiting the generality of the foregoing, the
Company and the Participant hereby expressly acknowledge and agree that the
provisions of Section 5(i)(d) of the Severance Agreement shall not apply to the
Shares or to this Restricted Stock Award.

Section 2. Section 7 of the Agreement is hereby amended in its entirety to read
as follows:

     7. Definitions.

Terms not defined in this Agreement shall have the meanings given to them in the
Plan, and the following terms shall have the following meanings when used in
this Agreement:

2



--------------------------------------------------------------------------------



 



     (a) “Change of Control” means any of the following events:

     (i) the acquisition by any person, entity or “group,” within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), other than the Company or an Affiliate, or any employee
benefit plan of the Company or an Affiliate, of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of thirty percent
(30%) or more of either the then outstanding Common Stock or the combined voting
power of the Company’s then outstanding voting securities in a transaction or
series of transactions not approved in advance by a vote of a majority of the
Continuing Directors (as hereinafter defined); or

     (ii) individuals who, as of the Effective Date, constitute the Board of
Directors of the Company (generally the “Directors” and as of the Effective Date
the “Continuing Directors”) cease for any reason to constitute at least a
majority thereof, provided that any person becoming a Director subsequent to the
Effective Date whose nomination for election was approved in advance by a vote
of a majority of the Continuing Directors (other than a nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened solicitation with respect to the election or removal of the Directors
of the Company, as such terms are used in Regulation 14A under the Exchange Act)
shall be deemed to be a Continuing Director; or

     (iii) the approval by the shareholders of the Company of a reorganization,
merger, consolidation, liquidation or dissolution of the Company or of the sale
(in one transaction or a series of related transactions) of all or substantially
all of the assets of the Company other than a reorganization, merger,
consolidation, liquidation, dissolution or sale approved in advance by a vote of
a majority of the Continuing Directors; or

     (iv) the first purchase under any tender offer or exchange offer (other
than an offer by the Company or an Affiliate) pursuant to which Common Stock is
purchased.

     (b) “Disability” shall be as defined under the Imation Corp. Long Term
Disability Income Protection Plan.

     (c) “Termination for Cause” means termination of Participant’s employment
with the Company or an Affiliate for the following acts: (i) the Participant’s
gross incompetence or substantial failure to perform his or her duties,
(ii) misconduct by the Participant that causes or is likely to cause harm to the
Company or that causes or is likely to cause harm to the Company’s reputation,
as determined by the Company’s Board of Directors in its sole and

3



--------------------------------------------------------------------------------



 



absolute discretion (such misconduct may include, without limitation, insobriety
at the workplace during working hours or the use of illegal drugs),
(iii) failure to follow directions of the Company’s Board of Directors that are
consistent with the Participant’s duties, (iv) the Participant’s conviction of,
or entry of a pleading of guilty or nolo contendre to, any crime involving moral
turpitude, or the entry of an order duly issued by any federal or state
regulatory agency having jurisdiction in the matter permanently prohibiting the
Participant from participating in the conduct of the affairs of the Company or
(v) any breach of this Agreement that is not remedied within thirty (30) days
after receipt of written notice from the Company specifying such breach in
reasonable detail.

Section 3. Section 10 of the Agreement is hereby amended in its entirety to read
as follows:

     10. No Rights to Continue Service or Employment.

          Nothing herein shall be construed as giving the Participant the right
to continue in the employ or to provide services to the Company or any
Affiliate, whether as an employee or as a consultant or otherwise, or interfere
with or restrict in any way the right of the Company or any Affiliate to
discharge the Participant, whether as an employee or consultant or otherwise, at
any time, with or without cause. In addition, the Company or any Affiliate may
discharge the Participant free from any liability or claim under this Agreement,
unless otherwise expressly provided herein.

Section 4. Section 11 of the Agreement is hereby amended in its entirety to read
as follows:

     11. Entire Agreement.

          Except as specifically provided herein with regard to the Severance
Agreement, (i) this Agreement together with the Plan supersede any and all other
prior understandings and agreements, either oral or in writing, between the
parties with respect to the subject matter hereof and constitute the sole and
only agreements between the parties with respect to said subject matter;
(ii) all prior negotiations and agreements between the parties with respect to
the subject matter hereof are merged into this Agreement; and (iii) each party
to this Agreement acknowledges that no representations, inducements, promises or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement or the Plan and
that any agreement, statement or promise that is not contained in this Agreement
or the Plan shall not be valid or binding or of any force or effect.

Section 5. No other terms or conditions of the Agreement are amended hereby, and
all such terms and conditions of the Agreement shall remain on full force and
effect.

4



--------------------------------------------------------------------------------



 



Section 6. The terms, provisions and agreements that are contained in this
Amendment shall apply to, be binding upon and inure to the benefit of the
parties and their respective heirs, executors, administrators, legal
representatives and permitted successors and assigns, subject to the limitations
on assignment expressly set forth in the Agreement. This Amendment shall have no
force or effect unless it is duly executed and delivered by the Company and the
Participant.

     The Company and the Participant have caused this Amendment to be signed and
delivered as of the date set forth above.

     

  IMATION CORP.
 
   

  By:                                                                

  Name:                                                            

  Title:                                                              
 
   

  PARTICIPANT
 
   

                                                              

  «GrantDt»

5